Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed 09/24/2021, the following has occurred: claims 2-6, 11-12, and 21 have been amended, claim 22 has been canceled, and claims 23-28 have been added.  Now, claims 2-6, 11-14, 21, and 23-28 are pending.
The previous claim objections are withdrawn based on the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6, 14, 21, and 23-28 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 23 and 28 recite the limitation “using an algorithm to detect what practice management software and/or version is being utilized by the health care provider wherein said algorithm uses proprietary information about said practice management system to communicate the detected conditions to the specific practice management software being utilized so that said proprietary information allows the detected conditions to be automatically entered into said practice management system…”
There is no description in the originally filed specification of an algorithm using proprietary information about a practice management system or detecting what practice management software and or version is being utilized by the health care provider.  Therefore, this limitation lacks adequate support in the specification to establish that the inventor, at the time of the effective filing date, had possession of the claimed invention.
Claims 2-6, 14, 21, and 23-26 are rejected based on their dependencies on claim 23.
Additionally, claims 24-25 recite the steps of “automatically enacting a patient recall or scheduling activity for the patient” and “automatically communicating with the patient’s dental insurance company for treatment authorization/pre-authorization of the detected condition.”  There is no disclosure in the specification regarding a recall or scheduling activity for the patient.  There is also no disclosure in the specification regarding communicating with a patient’s insurance provider or regarding treatment authorization/pre-authorization.  Therefore, these limitations lack adequate support in the originally filed specification.
Claim 27 recites a series of steps that include locating points in the mouth of a patient, generating imaging data of teeth in the mouth of the patient, and then using this information in the subsequent steps.  The support of these features appears to be located at page 3, line 16 – page 4, line 9 of the specification.  However, this portion of the specification is a summary of the subject matter disclosed in US Patent Publication No. 2015/0342545, which is a different application from that of 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 11-14, and 21, and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “wherein said non-imaging dental data includes not only non-clinical data and non-dental clinical data, but also risk factors.”  Because of the “not only” language, this limitation implies a previous recitation of “non-clinical data and non-dental clinical data.”  However, neither claim 12 nor claim 11 include such a recitation.  Therefore, it is unclear what is included or excluded by this limitation.
Claim 13 includes recitations of “the diagnostic data pertaining to the patient,” “the risk factor data.”  Claim 13 depends from claim 11 and neither claim includes recitations of “diagnostic data pertaining to the patient” or “risk factor data.”  Therefore, these recitation lack sufficient antecedent basis in the claims.
Claim 23 recites the limitation “d. making available the said non-imaging data form said dental practice management system and said dental imaging data from said dental imaging software to a central processing unit…”  Therefore, step d requires “said dental imaging data.”  However, step c or imaging data relating to the patient.”  Since neither of these “imaging” recitations are expressly identified as “dental imaging data,” and because the “obtaining” step references two types of “imaging” elements in the alternative, the antecedent basis for “said dental imaging data” is unclear.
Claim 23 further recites the limitation “h. utilizing at least one practice management system non-imaging data information as a factor in directing the software algorithm actions post dental condition detection.”  It appears that some claim language is missing such as “utilizing, by at least one practice management system, non-imaging data information…”  Additionally, while the claim recites “dental imaging software,” there is no recitation of a “software algorithm.”  Therefore “the software algorithm actions” lacks antecedent basis in the claim.
Claims 2-6, 14, 21, and 24-26 are rejected based on their dependencies on claim 23.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-6, 11-14, 21, 23-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 11 recites collecting non-imaging dental data relating to a patient and applying algorithms to the non-imaging data and existing imaging data of this patient and other patients whereby said algorithms determine what new dental imaging data for the patient is required to be acquired to diagnose the dental condition of the patient.  The broadest reasonable interpretation of “non-user attended” encompasses instructions to apply the claimed “algorithms” with a generic computing device.  Therefore, these limitations, under their broadest reasonable interpretation, cover performance of the 
Claim 23 recites collecting non-clinical information about a patient; collecting clinical non-imaging data for the patient; obtaining dental imaging images or imaging data relating to the patient; making available the said non-imaging data and said dental imaging data and information associated with dental conditions; applying an algorithm which evaluates both the patient's non-imaging data and the dental imaging data; and whereby the algorithm generates a list of possible dental conditions that may exist in the patients combined data; applying an algorithm that utilizes the non-imaging data and dental imaging data from a plurality of other patients with the data for this specific patient to identify additional dental conditions that may exist for this specific patient; applying a weighted algorithm to evaluate and correlate said entries in the generated list and which produces an updated list of high probability detected conditions for this patient; utilizing non-imaging data information as a factor in post dental condition detection; and wherein non-imaging data being used as a factor must include at least that patient's previous treatment plan information, or that patient's previous dental insurance claim history, or that patient's eligibility information from a dental insurance plan provider; and using an algorithm to detect what practice management software and/or version is being utilized by the health care provider wherein said algorithm uses proprietary information about said practice management 
These limitations, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. For example, but for the recitation of “a dental practice management system,” “decoupled dental imaging software,” and “a central processing unit,” a user could collect and mentally evaluate clinical and non-clinical patient data along with a patient image to generate a list of possible dental conditions, mentally evaluate other patient data to identify additional dental conditions, and mentally apply simple weighting to identify high probability conditions.  The user could then mentally identify data (treatment plan, insurance data, etc.) to use after identifying the dental condition.  Finally the user could manually/mentally use proprietary information about the practice management system to determine the software/version being used (e.g. by viewing printed computer code), and manually/mentally used detected conditions to create a treatment plan for the patient. Claims 2-6, 14, 21, and 24-26 further expand on the abstract idea identified above, but for the recitation of generic computer components.  These claims further expand on the algorithms as well as further identifying factors that are utilized in determining a dental diagnosis of the patient and further steps to take in response to the diagnosis.  If a claim, under its broadest reasonable interpretation, can be performed mentally, but for the recitation of generic computer components, then it falls into the Mental Processes grouping of abstract ideas.
Claim 27 recites transferring imaging data associated with dental conditions; obtaining measurements associated with selected dentition in the mouth of the patient to generate said measurements using said imaging data; predicting dental conditions of the patient based upon said measurements and said information to provide predictions based on said imaging data and said 
These limitations, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. For example, but for the recitation of “a central processing unit,” a user could observe imaging data and dental condition information and mentally, or with the aid of pen and paper, obtain dentition measurements from the imaging data.  The user could then mentally evaluate the measurements and dental condition information to predict a dental condition of the patient and mentally determine a recommendation to treat the patient.  Claim 28 adds the additional steps recited in step i of claim 23, which is further directed to an abstract idea as set forth above.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas.  For example the claims recite “a centralized computer,” “a computer,” “a central computer connected to a global computer network,” “a software program interface accessible by computers,” “a processor,” “a central processing unit,” “a dental practice management system,” “a decoupled dental imaging software,” “at least one practice management system,” as well as performing several steps “automatically” and referencing certain items of information as “electronic.”  Additionally, the claims recite an “oral health detection device” for carrying out certain functions.  However, this device, along with the other components, is recited at a high degree of generality and encompasses a general purpose computer component that carries out certain aspects of the abstract idea. Applicant’s specification acknowledges that medical record systems are well known in the art (see page 50).  As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.  Additionally, recitations of insignificant, extra-solution data gathering and display 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Additionally, storing and retrieving data from memory is insufficient to amount to significantly more than an abstract idea (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is displaying results of a rudimentary analysis (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48) and receiving data over a network (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13 and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bergersen, US Patent Application Publication No. 2015/0342545.
As per claim 11, Bergersen teaches a method of making a diagnosis of a dental condition of a patient comprising the steps of: a. using an oral health detection device to collect non-imaging dental data relating to the patient (see paragraph 0084; entry of patient data; paragraph 0113 describes non-imaging dental data); b. storing said non-imaging data in a storage medium containing stored non-imaging data and existing imaging data for this patient and for a plurality of other patients (see paragraph 0087 and 0102; images and measurements for the examined patient as well as other patients is stored in the database); and c. using the oral health detection device to apply non-real time and non-user attended algorithms to the non-imaging data in conjunction with the stored non-imaging data and existing imaging data of this patient and other patients whereby the algorithms determine what new dental imaging data for the patient is required to be acquired to diagnose the dental condition of the patient (see paragraph 0101; CPU performs calculations and diagnosis based on patient data, images, other information, etc.; paragraphs 0144-0146; the initial diagnosis leads to the full records assessment which establishes additional imaging required to diagnose the condition).
As per claim 12, Bergersen teaches the method of claim 11 as described above.  Bergersen further teaches 	said non-imaging dental data includes not only non-clinical data and non-dental clinical data, but also risk factors (see paragraph 0107; patient age is a considered a risk factor because it is correlated with a risk of developing certain conditions).
As per claim 13, Bergersen teaches the method of claim 11 as described above.  Bergersen further teaches a. receiving diagnostic data pertaining to the patient from an oral health detection device (see paragraph 0088; i.e. wand 45); b. receiving risk factor data pertaining to the patient (see paragraph 0107; patient age is a considered a risk factor because it is correlated with a risk of developing certain conditions); processing said diagnostic data and said risk factor data on a processor to determine an oral health risk status of the patient wherein said step of processing said diagnostic data and said risk factor data includes determining one or more diagnostic risk measures based on said diagnostic data, wherein at least one of said diagnostic risk measures is obtained by processing a measured diagnostic value and one or more previously measured diagnostic values for the patient, and relating a rate of change of said measured diagnostic value to a risk of developing a deterioration in oral health (see paragraphs 0107; note above correlation of age with rate of change in orthodontic conditions; and 0130; can determine a risk of developing a condition by a certain age); c. determining one or more patient risk measures based on said risk factor data (see paragraph 0131; can determine symptoms related to a likelihood of developing a condition); and d. combining said diagnostic risk measures and said patient risk measures to obtain an integrated risk measure associated with said oral health risk status of the patient (See paragraph 0138).
As per claim 27, Bergersen teaches a method of making a diagnosis of a dental condition comprising the steps of: a. locating points in a mouth of a patient with an imaging device so that wherein said imaging device generates imaging data of teeth in the mouth of the patient (see abstract); b. transferring said imaging data to a central processing unit whereby said central processing unit has access to a database having information associated with dental conditions (see abstract); c. obtaining measurements associated with selected dentition in the mouth of the patient whereby said central processing unit generates said measurements using said imaging data (see abstract); d. predicting dental conditions of the patient based upon said measurements and said information in said database whereby .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5, 14, and 21, 23-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergersen, US Patent Application Publication No. 2015/0342545 in view of Abrams, US Patent Application Publication No. 2013/0122468 and further in view of Raman, US Patent Application Publication No. 2018/0144823 (note Raman is only being applied to newly added subject matter in this application which is only entitled to the actual filing date of 08/12/2019).
As per claim 23, Bergersen teaches a method of making a diagnosis of a dental condition of a patient comprising the steps of: a. collecting non-clinical information about a patient into a dental practice management system (see paragraph 0084; collecting patient data regarding age, race, gender, etc.); b. collecting clinical non-imaging data for the patient into a dental practice management system (see paragraphs 0115-0122; examples of clinical non-imaging data that are obtained); c. obtaining dental imaging images or imaging data relating to the patient from a decoupled dental imaging software (see paragraph 0087; imaging component captures patient imaging data); 9 d. making available the said non-imaging data from said dental practice management system and said dental imaging data from said 
Bergersen does not explicitly teach applying a weighted algorithm to evaluate and correlate said entries in the generated list and which produces an updated list of high probability detected conditions for this patient.  Abrams teaches applying a weighted algorithm to evaluate and correlate entries in a generated list of dental conditions and which produces an updated list of high probability detected conditions for a patient (see paragraphs 0033 and 0064; health conditions of teeth are determined and diagnostic results are weighted to produce and updated risk measure for the patient’s conditions).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this weighting element to the diagnostic evaluation of Bergersen with the motivation of providing more relevant information regarding the severity of the patient condition (see paragraph 0004 of Abrams).
Bergersen also does not explicitly teach using an algorithm to detect what practice management software and/or version is being utilized and using proprietary information about said practice management system to communicate with the software being utilized.
Raman teaches using an algorithm to detect what software system and/or version is being utilized and using proprietary information about the software system to communicate with the software being utilized (see paragraph 0065; protocol manager analyzes information about the imaging device being added to the system to identify what software and version is being utilized. This data regarding the imaging device is considered to be encompassed by “proprietary information” and it used to communicate with the device).  Raman further teaches that one type of device that can be used is a dental imaging device (see paragraph 0105).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this communication feature to the system of Bergersen 
As per claim 21, Bergersen, Raman, and Abrams teaches the method of claim 23 as described above. Bergersen further teaches method of making a diagnosis of a dental condition of a patient comprising the steps of: transferring the imaging data to a central processing unit wherein the central processing unit has access to a database having information associated with dental conditions (see paragraphs 0087 and 0102; image data transmitted to CPU which has access to a variety of data associated with dental conditions); obtaining measurements associated with selected points and dentition in the mouth of the patient wherein the central processing unit generates the measurements using the imaging data (see paragraph 0094; CUP may measure data from collected imaging data); predicting dental conditions of the patient based upon the information in the database wherein the central processing unit provides predictions based on the imaging data and the information in the database (see paragraph 0096; CPU accesses data from database to make patient predictions); recommending dental treatments to the patient based upon the predicted dental conditions wherein said central processing unit provides recommendations based on the imaging data and the information in the database (see paragraph 0156; CPU accesses data from database to make treatment recommendations); and providing data from the central processing unit to the dentist associated with a treatment philosophy of the dentist (see paragraph 0158; CPU accesses data from database and provides information to the professional).
As per claim 2, Bergersen, Raman, and Abrams teaches the method of claim 23 as described above. Bergersen further teaches the diagnosis is complete (see paragraph 0145).
As per claim 3, Bergersen, Raman, and Abrams teaches the method of claim 23 as described above. Bergersen further teaches the diagnosis determines what new dental imaging data for the patient is required to be acquired to diagnose the dental condition of the patient (see paragraphs 0144-
As per claim 4, Bergersen, Raman, and Abrams teaches the method of claim 23 as described above. Bergersen further teaches said non-imaging data includes non-clinical data and non-dental clinical data (see paragraphs 0084 and 0115-0122; sleeping problems is an example of non-dental clinical data).
As per claim 5, Bergersen, Raman, and Abrams teaches the method of claim 2 as described above. Bergersen further teaches a. receiving diagnostic data pertaining to the patient from an oral health detection device (see paragraph 0088; i.e. wand 45); b. receiving risk factor data pertaining to the patient (see paragraph 0107; patient age is a considered a risk factor because it is correlated with a risk of developing certain conditions); processing said diagnostic data and said risk factor data on a processor to determine diagnostic data and said risk factor data includes determining one or more diagnostic risk measures based on said diagnostic data, wherein at least one of said diagnostic risk measures is obtained by processing a measured diagnostic value and one or more previously measured diagnostic values for the patient, and relating a rate of change of said measured diagnostic value to a risk of developing a deterioration in oral health (see paragraphs 0107; note above correlation of age with rate of change in orthodontic conditions; and 0130; can determine a risk of developing a condition by a certain age); c. determining one or more patient risk measures based on said risk factor data (see paragraph 0131; can determine symptoms related to a likelihood of developing a condition); and d. combining said diagnostic risk measures and said patient risk measures to obtain an integrated risk measure associated with said oral health risk status of the patient (See paragraph 0138).
As per claim 14, Bergersen, Raman, and Abrams teaches the method of claim 4 as described above. Bergersen further teaches the non-real time and non-user attended algorithms when applied to the non-imaging data and the dental imaging data in conjunction with the stored non-imaging data and 
As per claim 24, Bergersen, Raman, and Abrams teaches the method of claim 23 as described above. Bergersen further teaches automatically enacting a patient recall or scheduling activity for the patient (see paragraph 0226; The CPU providing a recommended treatment and associated fee is encompassed by a scheduling activity for the patient).
As per claim 26, Bergersen, Raman, and Abrams teaches the method of claim 23 as described above. Bergersen further teaches automatically enacting an electronic communication to the patient (see paragraph 0226; The CPU electronically communicates treatment and condition information to the patient).

Claim 6 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergersen, US Patent Application Publication No. 2015/0342545 in view of Abrams, US Patent Application Publication No. 2013/0122468 and Raman, US Patent Application Publication No. 2018/0144823, and further in view of Marchosky, US Patent Application Publication No. 2002/0029157.
As per claim 6, Bergersen Raman, and Abrams teaches the method of claim 5 as described above. Bergersen further teaches a. maintaining dental, biographical, for a plurality of individual patient records in a dental and biographical records database on a centralized computer (see paragraph 0102); 
Marchosky teaches maintaining and inputting security information into a database along with biographical and patient medical records (see paragraph0024) e. creating a plurality of diagnostic questions relating to dental signs and symptoms requiring either a "yes" or a "no" response from a patient (see paragraph 0025; plurality of questions relating to signs and symptoms requiring a “yes” or a “no" no response asked of a patient); f. storing said diagnostic questions on a central computer connected to a global computer network (see paragraph 0025); g. differentially weighting the diagnostic questions and responses according to their relative importance in determining a dental diagnosis (see paragraph 0025); h. providing a software program interface accessible by computers situated remotely from the central computer wherein said interface interactively displays to patients a series of the diagnostic questions stored on the central computer (see paragraph 0025); i. retrieving patient responses to the diagnostic questions and correlating the patient responses to a list of potential 
As per claim 25, Bergersen Raman, and Abrams teaches the method of claim 23 as described above. Bergersen does not explicitly teach automatically communicating with the patient's dental insurance company for treatment authorization/pre-authorization of the detected condition.  Marchosky further teaches automatically communicating with the patient's dental insurance company for treatment authorization/pre-authorization of the detected condition (see paragraph 0103; describes treatment approval and pre-approval by a patient’s insurance company).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing to add this insurance authorization feature to the system of Bergersen with the motivation of expediting insurance reviews while preserving privacy (see paragraph 0103 of Marchosky).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergersen, US Patent Application Publication No. 2015/0342545 in view of Raman, US Patent Application Publication No. 2018/0144823.
As per claim 28, Bergersen teaches the method of claim 27 as described above. Bergersen further teaches using an algorithm to communicate the detected conditions to the specific practice management system software being utilized to allow the detected conditions to be automatically entered into said practice management system whereby said automatically communicated input can trigger specific actions to occur automatically in said practice management system and without requiring 
Bergersen does not explicitly teach using an algorithm to detect what practice management software and/or version is being utilized and using proprietary information about said practice management system to communicate with the software being utilized.
Raman teaches using an algorithm to detect what software system and/or version is being utilized and using proprietary information about the software system to communicate with the software being utilized (see paragraph 0065; protocol manager analyzes information about the imaging device being added to the system to identify what software and version is being utilized. This data regarding the imaging device is considered to be encompassed by “proprietary information” and it used to communicate with the device).  Raman further teaches that one type of device that can be used is a dental imaging device (see paragraph 0105).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this communication feature to the system of Bergersen with the motivation of improving the management of imaging protocols, which would be utilized by the practice management system of Bergersen (see paragraph 0007 of Raman).

Response to Arguments
In the remarks filed 09/24/2021, Applicant provides a thorough analysis of the office action mailed 04/26/2021 including points of agreement and disagreement.  The examiner will summarize the points of disagreement and provide responses below.
Applicant argues that (1) the amendments to the claims overcome the previous rejections under 35 U.S.C. 112(b); (2) claim 11 is not directed to an abstract idea because a user cannot view non-imaging 
In response to argument (1), the examiner respectfully disagrees and refers Applicant’s attention to the updated rejections set forth above.  Some additional emphasis has been added in an attempt to clarify the examiner’s position.
In response to argument (2), the examiner respectfully submits that these are steps that are commonly performed manually/mentally by a dentist or orthodontist. For example, a user could view a physical copy of a patient’s chart and a physical copy of a patient’s x-rays and mentally determine an additional image that would be needed to make a diagnosis.
In response to argument (3), the examiner respectfully maintains, as explained above, that a user could view physical copies of the recited information and mentally evaluate it.  For example, the user could view physical copies of records that include risk factor and diagnostic information for the patient and mentally evaluate the information to determine patient risk measures.  The user could additionally mentally evaluate the diagnostic and patient risk measures to derive an integrated risk measure.  Therefore, the examiner respectfully maintains that the broadest reasonable interpretation of claim 13 encompasses Mental Processes, but for the recitation of generic computer components.
In response to argument (4), the examiner respectfully maintains that the broadest reasonable interpretation of step b. of claim 11 encompasses the teachings of Bergersen.  Step b. is a step of storing imaging and non-imaging information for the patient and for other patients.  The cited paragraphs of 
In response to argument (5), the basis for this argument, presented at the top of page 23 is that Bergersen is “for assessing, diagnosing and/or reporting orthodontic conditions of a patient.  The applicants also contend that diagnosing status of a patient is a complicated exercise not easily done, if at all, by an individual.”  It is unclear how this argument relates to the claim language recited in step c. of claim 11.  Therefore, the Therefore, the examiner respectfully maintains that step c. encompasses the teachings of Bergersen for the reasons set forth in the above rejections.
In response to argument (6), the examiner respectfully submits that claim 23, and the claims dependent therefrom, are directed to an abstract idea that is not integrated into a practical application and does not amount to significantly more for the reasons set forth in the above, updated rejections, incorporated herein.  To address the contention at the top of page 28 that several steps could not be performed mentally, as with the analysis of claim 11, set forth above, the examiner respectfully submits that the recited data and information could be observed by a user viewing physical copies of patient records and patient images.  Additionally, the argued mental evaluations are evaluations that are commonly performed by a dentist or orthodontist.  Therefore, the examiner respectfully maintains the rejections under 35 U.S.C. 101.
In response to argument (7), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner has cited to a portion of the references themselves to support the motivation of providing more relevant information regarding the severity of the patient condition in combining Abrams with Bergersen.
In response to argument (8), he examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner has cited to a portion of the references themselves to support the motivation of accumulating more accurate and fully disclosed medical information from patients in combining Marchosky with Bergersen.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626